
	
		I
		112th CONGRESS
		1st Session
		H. R. 2673
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2011
			Mr. Markey introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Gulf of Mexico Energy Security Act of 2006
		  to modify the disposition of qualified treatment qualified outer Continental
		  Shelf revenues under that Act, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Gulf Coast Oil and Gas Royalty
			 Giveaway Repeal and Deficit Reduction Act.
		2.Disposition of
			 qualified outer Continental Shelf revenues from 181 Area, 181 South Area, and
			 2002–2007 planning areas of Gulf of MexicoSection 105 of the Gulf of Mexico Energy
			 Security Act of 2006 (43 U.S.C. 1331 note) is amended to read as
			 follows:
			
				105.Disposition of
				qualified outer Continental Shelf revenues from 181 Area, 181 South Area, and
				2002–2007 planning areas of Gulf of Mexico
					(a)In
				generalNotwithstanding section 9 of the Outer Continental Shelf
				Lands Act (43 U.S.C. 1338) and subject to the other provisions of this section,
				for each applicable fiscal year, the Secretary of the Treasury shall
				deposit—
						(1)87.5 percent of
				qualified outer Continental Shelf revenues in the general fund of the Treasury;
				and
						(2)12.5 percent of
				qualified outer Continental Shelf revenues in a special account in the Treasury
				from which the Secretary shall disburse100 percent to provide financial
				assistance to States in accordance with section 6 of the Land and Water
				Conservation Fund Act of 1965 (16 U.S.C. 460l–8), which shall be considered
				income to the Land and Water Conservation Fund for purposes of section 2 of
				that Act (16 U.S.C. 460l–5).
						(b)Use of amounts
				for deficit reductionNotwithstanding any other provision of law,
				any amounts received by the United States as rentals or royalties under leases
				covered by this title shall be deposited in the Treasury and used for Federal
				budget deficit reduction or, if there is no Federal budget deficit, for
				reducing the Federal debt in such manner as the Secretary of the Treasury
				considers
				appropriate.
					.
		
